1

2
                                   UNITED STATES DISTRICT COURT
3
                                          DISTRICT OF NEVADA
4
                                                      ***
5
      SYDNEY BUDGE,                                            Case No. 2:19-cv-01804-RFB-NJK
6
                                              Plaintiff,               ORDER
7             v.

8     ANDREW SAUL,

9                                          Defendant.
10

11

12   I.     DISCUSSION

13          Plaintiff Sydney Budge has requested authority pursuant to 28 U.S.C. § 1915 to proceed in

14   forma pauperis, (Docket No. 1), and submitted a Complaint (Docket No. 1-1).

15          Plaintiff’s application to proceed in forma pauperis states both that she has $3,233.19 in

16   her checking account and that the amount in her checking account as of October 7, 2019, six days

17   after Plaintiff signed the application, is $1,000. Docket No. 1 at 2. Plaintiff fails to explain why

18   the balance in her checking account decreased so significantly in a six-day period.

19          In signing her application, Plaintiff acknowledged that presenting a false statement in the

20   application may result in a dismissal of her claims. Docket No. 1 at 1. See also 28 U.S.C. §

21   1915(e)(2)(A) (The Court “shall dismiss the case at any time if the court determines that … the

22   allegation of poverty is untrue”). Therefore, the Court denies Plaintiff’s in forma pauperis

23   application is denied without prejudice so that she may adequately explain the discrepancy with

24   her bank account and present records to support her explanation.

25          The Court will retain Plaintiff’s complaint, Docket No. 1-1, but will not file it until the

26   matter of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure

27   the deficiencies of her application to proceed in forma pauperis, or in the alternative, pay the full

28   filing fee for this action. If Plaintiff chooses to file a new application to proceed in forma pauperis

                                                           1
1
     she must file a fully complete application to proceed in forma pauperis with the supporting
2
     documents.
3
     II.     CONCLUSION
4
             For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
5
     pauperis, Docket No. 1, is DENIED without prejudice to file a new application.
6
             IT IS FURTHER ORDERED that, no later than November 15, 2019, Plaintiff shall either:
7
     (1) file a fully complete application to proceed in forma pauperis; or (2) pay the full $400 fee for
8
     filing a civil action.
9
             IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
10
     dismissal of this action may result.
11
             IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint, Docket
12
     No. 1-1, but shall not file it at this time.
13
             DATED: October 24, 2019.
14

15
                                                    NANCY J. KOPPE
16                                                  UNITED STATES MAGISTRATE JUDGE

17

18

19
20

21

22

23

24

25

26
27

28
                                                      2
